           Arre!;t on Out-of District Offense
                             Case 2:19-mj-10430-RBM Document 1 Filed 08/20/19 PageID.1 Page 1 of 6

                                             UNITED STATES DISTRICT COURT
                                          - SOUTHjERN DISTRICT OF CALIFORNIA

                                                         I
                                                   AlfREST ON OUT-OF-DISTRICT OFFENSE
                                                         I


1,-, C' :c:::~~    .' -                    - -... --,-; I                        Case Number:
I'
l·
     C -                  ',·,, , __, '           ' '!
                                                  ' ~-   i
                                                         !
                                                                                                 '19MJ10430
                     The person charged as ROBERT A. PEEBLES now appears before this United States
           District Court for an initial appearance as a result of the following charges having been filed in
           the United States District Court for the WESTERN District of MISSOURI, in violation of the
           following:


                     Title 21, United States Code, Sections 841(a)(l) and (b)(l)(C)
                     Possession with Intent to Distribute Methamphetamine;

                     Title 18, United States Code, Sections 924(c)
                     Possession of a Firearm in furtherance of a drug crime;

                     Title 18, United States Code, Sections 922(g)(l) and 924(a)(2)
                     Possession of a Firearm by a Convicted Felon.

                     The charging documents and the warrant of the arrest of the defendant which was
           issued by the above United States District Court are attached hereto.


                     I hereby swear under penalty of perjury that the foregoing is true and correct to the
           best of my knowledge, information and belief.

                     DATED:                 August 20, 2019.




                                                                      Angelica Carpenter, Special Agent
                                                                      ATF
           Reviewed and Approved:

           Dated:




           Assistant United States Attorney
                   Case 2:19-mj-10430-RBM Document 1 Filed 08/20/19 PageID.2 Page 2 of 6



                                         i
                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                    Western District of Missouri

                   United States of America
                              v.                                )
                   ROBERT A. PEEBLES                            )         Case No.
                      DOB: 1963                                 )
                                                                )
                                                                )
                                                                )
                          Defendant
                                                                                                                          ,J

                                                   ARREST WARRANT
To:       Any authorized law enforcement officer
                                                                                                                        r,)
                                                                                                                           I
                                                                                                                               rn
         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested) ROBERT A. PEEBLES
                              --------------------------------
who is accused of an offense or violation based on the following document filed with the court:

rJ/   Indictment        0 Superseding Indictment        0 Information       0 Superseding Information             0 Complaint
0 Probation Violation Petition         0 Supervised Release Violation Petition         0 Violation Notice         0 Order of the Court

This offense is briefly described as follows:

  Possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)
  (C); Possession of a firearm in furtherance of a drug crime, in violation of 18 U.S.C.' § 924(c); and
  Possession of a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).




Date,    p.dn
           I                                                                           Issuing officer's signature

City and state:     Springfield, Missouri                           David P. Rush, United States Magistrate Judge
                                                                                         Printed name and title


                                                             Return

          This warrant was received on (date)   d"/11/lc.f          , and the person was arrested on (date)          <f"'/a>/tef
at (city and state) (A 1~'"6 , ~  I


Date:      ~/2D/lCf
                 Case 2:19-mj-10430-RBM Document 1 Filed 08/20/19 PageID.3 Page 3 of 6

AO 442 (Rev. 11/11) Arrest Warrant (Page 2)
                   . .~ ' :~              ~ 9J:>t>t1
                                                                                         -
                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                           (Not for Public Disclosure)

Name of defendant/offender:             ROBERT A. PEEBLES
                                      ------------------------------------
Known aliases:
Last known residence:                 Route 72, box 2281, Alton, MO 65606

Prior addresses to which defendant/offender may still have ties:

--------------------------------------------··---
Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:            09/24/1963

Social Security number:                XXX-XX-XXXX

Height:                                                                     Weight:
Sex:      male                                                              Race:
Hair:                                                                       Eyes:
Scars, tattoos, other distinguishing marks:




History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (ifapplicable):




Date of last contact with pretrial services or probation officer (if applicable):
     Case 2:19-mj-10430-RBM Document 1 Filed 08/20/19 PageID.4 Page 4 of 6

;



               IN THE UNITED STATES DISTRICT COURT FOR T
                       WESTERN DISTRICT OF MISSOURI
                            SOUTHERN DIVISION


    UNITED STATES OF AMERICA,
                                         No.   '({-O!Jffi-D} 4-5-f!J!I/)
                            Plaintiff,
                                         COUNT 1:
         v.                              21 U.S.C. § 841(a)(l) and (b)(l)(C)
                                         NMT 20 Years' Imprisonment
    ROBERT A. PEEBLES                    NMT $1,000,000 Fine
    [DOB: 09/24/1963],                   NLT 3 Years Supervised Release
                                         Class C Felony
                         Defendant.
                                         COUNT 2:
                                         18 U.S.C. § 924(c)
                                         NLT 5 Years' Imprisonment
                                         NMT Life Imprisonment
                                         Consecutive to Count 1
                                         NMT $250,000 Fine
                                         NMT 5 Years Supervised Release
                                         Class A Felony

                                         COUNT 3:
                                         18 U.S.C. §§ 922(g)(I) and 924(a)(2)
                                         NMT 10 Years' Imprisonment
                                         NMT $250,000 Fine
                                         NMT 3 Years Supervised Release
                                         Class C Felony

                                         COUNT 4:
                                         21 U.S.C. § 841(a)(l) and (b)(l)(B)
                                         NLT 5 Years' Imprisonment
                                         NMT 40 Years' Imprisonment
                                         NMT $5,000,000 Fine
                                         NLT 4 Years Supervised Release
                                         Class B Felony

                                         Each Count $100 Special Assessment
   Case 2:19-mj-10430-RBM Document 1 Filed 08/20/19 PageID.5 Page 5 of 6




                                      INDICTMENT

        THE GRAND JURY CHARGES THAT:

                                           COUNTl

       On or about March 30, 2017, in Oregon County, in the Western District of Missouri, the

defendant, ROBERT A. PEEBLES, did, knowingly and intentionally, possess with intent to

distribute, a mixture and substance containing a detectable amount of methamphetamine, a

Schedule II controlled substance, contrary to the provisions of Title 21, United States Code,

Sections 841(a)(l) and (b)(l)(C).

                                           COUNT2

       On or about March 30, 2017, in Oregon County, in the Western District of Missouri, the

defendant, ROBERT A. PEEBLES, did, in furtherance of a drug trafficking crime for which the

defendant may be prosecuted in a court of the United States, that is, possession with intent to

distribute a mixture and substance containing a detectable amount of methamphetamine, a

Schedule II controlled substance, as alleged in Count 1 of this Indictment, which is incorporated

by reference herein, knowingly possess a firearm, to wit: a Taurus, model PT140 02, .40 caliber,

handgun, bearing serial number SHR45460, contrary to the provisions of Title 18, United States

Code, Section 924(c).

                                           COUNT3

       On or about March 30, 2017, in Oregon County, in the Western District of Missouri, the

defendant, ROBERT A PEEBLES, having been convicted of a crime punishable by

imprisonment for a term exceeding one year, did knowingly possess, in and affecting interstate

commerce, a firearm, to wit: a Taurus, model PT140 02, .40 caliber, handgun, bearing serial

number SHR45460, contrary to the provisions of Title 18, United States Code, Sections 922(g)(l)

and 924(a)(2).
                                                2
.      Case 2:19-mj-10430-RBM Document 1 Filed 08/20/19 PageID.6 Page 6 of 6




                                               COUNT4

           On or about August 31,2017, in Oregon County, in the Western District of Missouri, the

    defendant, ROBERT A. PEEBLES, did, knowingly and intentionally, possess with intent to

    distribute, a mixture and substance containing 50 grams or more of a detectable amount of

    methamphetamine, a Schedule II controlled substance, contrary to the provisions of Title 21,

    United States Code, Sections 84l(a)(l) and (b)(l)(B).

                                                       A TRUE BILL




    DATE
             <




       1J~L~
    William L. Meiners #28263
    Assistant United States Attorney
    Western District of Missouri




                                                   3
